Citation Nr: 0030540	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-17 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for rheumatic 
heart disease.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from August 1952 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The Board observes that, in his August 1999 substantive 
appeal, the veteran requested a Board hearing in Washington, 
DC.  However, in a July 2000 letter, the veteran cancelled 
this request.  


REMAND

In October 2000, the Board received from the VA medical 
center in Albuquerque, New Mexico, records of the veteran's 
hospitalization for cardiac problems in August 2000.  
Attached correspondence from the medical center indicated 
that the records had been forwarded to the Board at the 
veteran's written request.  Clearly, evidence concerning the 
veteran's cardiac status is pertinent to the veteran's 
attempt to reopen his service connection claim for rheumatic 
heart disease.  However, there is no statement from the 
veteran waiving consideration of that evidence by the RO.  
38 C.F.R. § 20.1304(c) (2000).  Therefore, to ensure the 
veteran's procedural rights, the Board must remand the matter 
to the RO for readjudication of the issue with consideration 
of this evidence.   

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should readjudicate the veteran's 
claim, to include consideration of the VA 
medical records dated in August 2000.  If 
the disposition remains unfavorable to 
the veteran, the RO should furnish the 
veteran a supplemental statement of the 
case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 3 -


